DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 11/25/2022 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant remarks on page[s] 8 of the remarks as filed: “Applicant respectfully requests that the double patenting rejection of claims 1, 5-8, 12-15, 19, and 20 be held in abeyance until the Section 103 rejections are overcome and the claims are
otherwise in condition for allowance.”

	In response the examiner points out that the rejection is maintained until an e-terminal disclaimer is filed to overcome the rejection. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Regarding claim(s) 1, 5, 8, 12, 15, 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885], applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Regarding claim(s) 2, 9, 16 that were rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of Katzer et al. [US PAT # 8863252], the rejections are withdrawn.  
Regarding claim(s) 3, 10, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] and Katzer et al. [US PAT # 8863252] as applied to claim[s] 2 above, and further in view of Wu [US PGPUB # 2015/0015806], the rejections are withdrawn.
Regarding claim(s) 4, 11, 18 that were rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of Bursell et al. [US PGPUB # 2022/0006620], the rejections are withdrawn.
Regarding claim(s) 6, 13, 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of Beck et al. [US PGPUB # 2019/0158275], the rejections are withdrawn.  
Regarding claim(s) 7, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of NPL Reference: Mobile Trusted Computing, by Asokan et al. published in August 2014, hereinafter Asokan, the rejections are withdrawn. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 1, 5 – 7, 8, 12 – 14, 15, 19, 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 3, 6, 7, 8, 10, 13, 14, 15, 17, 20 of co-pending Application No. 16/922551 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of both pending application the same or similar, and not distinct in the following manner:
Creating an assured record of a user interaction by using an application on a user device. The application can receive an agreement. The agreement can include a specification with commands for assuring the user interactions. The application can forward the agreement to an assured module installed on the application. The assured module can show the agreement to a user in the trusted user interface. The assured module can receive user input indicating acceptance or rejection of the agreement. The assured module can generate a confirmation file that confirms the user interaction. The assured module can sign the confirmation file with a digital signature that can be
used by other entities to verify the authenticity of the confirmation file.
Also, see the table below for a claim by claim comparison. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending US App # 16/922569
Co-pending US App # 16/922551
1. A method for integrating a user interaction assurance module with a Trusted Execution Environment (“TEE”) to create an assured record of a user interaction, comprising:

receiving, at the module, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement;

converting the agreement to an image file;

providing the image file to the TEE, whereupon the TEE performs stages comprising:

presenting an image from the image file in a Trusted User Interface (“TUI”) of the TEE, the TEE being an isolated and secure area of a processor of a user device;

receiving inputs from a user indicating selection locations on the image;



generating an interaction record based on the selection locations;

signing the interaction record using a stored agreement signing key; and

providing the signed interaction record to the module; and

generating, by the module, the confirmation file that includes the signed interaction record.

1.A method for creating an assured record of a user interaction,
comprising:



receiving, at an application, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement; and



providing the agreement to a module of the application, the module performing stages comprising:


presenting the agreement in a user interface;



receiving the user interaction, the user interaction indicating acceptance of the agreement according to the instructions;

retrieving information indicating whether the user device is compliant based on a set of compliance rules; and

generating the confirmation file based on the instructions, the confirmation file including the user interaction, an indication of whether the user device is compliant, and a digital signature from the module,

wherein the user interaction is authorized by the application based on the confirmation file indicating that the user device is compliant and that the user interaction indicates an acceptance of the agreement.

5. The method of claim 1, further comprising sending the confirmation file to a server to be verified and recorded.

3. The method of claim 2, the stages further comprising sending, by the
application, the confirmation file to the server, wherein the server verifies and records the confirmation file.

6. The method of claim 1, wherein the generated confirmation file includes a code signature from the module.

6. The method of claim 1, wherein the generated confirmation file includes a code signature from the module.

7. The method of claim 1, wherein the module is part of an untrusted application, and the module has a restricted configuration that prohibits it from performing any actions from untrusted sources.

7. The method of claim 1, wherein the application is not a trusted application, and the module has a restricted configuration that prohibits the application from performing any actions not specified in the instructions.

8. A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for integrating a user interaction assurance module with a Trusted Execution Environment (“TEE”) to create an assured record of a user interaction, comprising:

receiving, at the module, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement;

converting the agreement to an image file;

providing the image file to the TEE, whereupon the TEE performs stages comprising:

presenting an image from the image file in a Trusted User Interface (“TUI”) of the TEE, the TEE being an isolated and secure area of a processor of a user device;

receiving inputs from a user indicating selection locations on the image;


generating an interaction record based on the selection locations;

signing the interaction record using a stored agreement signing key; and

providing the signed interaction record to the module; and

generating, by the module, the confirmation file that includes the signed interaction record.

8. A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for creating an assured record of a user interaction, the stages comprising:



receiving, at an application, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement; and


providing the agreement to a module of the application, the module performing additional
stages comprising:

presenting the agreement in a user interface; 


receiving the user interaction, the user interaction indicating acceptance of the agreement according to the instructions;

retrieving information indicating whether the user device is compliant based on a set of compliance rules; and

generating the confirmation file based on the instructions, the confirmation file
including the user interaction, an indication of whether the user device is compliant, and a digital signature from the module,

wherein the user interaction is authorized by the application based on the confirmation file indicating that the user device is compliant and that the user interaction indicates an acceptance of the agreement.

12. The non-transitory, computer-readable medium of claim 8, the stages further comprising sending the confirmation file to a server to be verified and recorded.

10. The non-transitory, computer-readable medium of claim 9, the stages further comprising sending, by the application, the confirmation file to the server, wherein the server verifies and records the confirmation file.

13. The non-transitory, computer-readable medium of claim 8, wherein the generated confirmation file includes a code signature from the module.

13. The non-transitory, computer-readable medium of claim 8, wherein the generated confirmation file includes a code signature from the module.

14. The non-transitory, computer-readable medium of claim 8, wherein the module is part of an untrusted application, and the module has a restricted configuration that prohibits it from performing any actions from untrusted sources.

14. The non-transitory, computer-readable medium of claim 8, wherein the application is not a trusted application, and the module has a restricted configuration that prohibits the application from performing any actions not specified in the instructions.

15. A system for integrating a user interaction assurance module with a Trusted Execution Environment (“TEE”) to create an assured record of a user interaction, comprising:

a memory storage including a non-transitory, computer-readable medium comprising instructions; and

a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:

receiving, at the module, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement;

converting the agreement to an image file;


providing the image file to the TEE, whereupon the TEE performs stages comprising:

presenting an image from the image file in a Trusted User Interface (“TUI”) of the TEE, the TEE being an isolated and secure area of a processor of a user device;

receiving inputs from a user indicating selection locations on the image;

generating an interaction record based on the selection locations;

signing the interaction record using a stored agreement signing key; and

providing the signed interaction record to the module; and

generating, by the module, the confirmation file that includes the signed interaction record.

15. A system for creating an assured record of a user interaction,
comprising:



a memory storage including a non-transitory, computer-readable medium comprising instructions; and

a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:

receiving, at an application, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement; and




providing the agreement to a module of the application, the module performing additional stages comprising:

presenting the agreement in a user interface;


receiving the user interaction, the user interaction indicating acceptance of the agreement according to the instructions;

retrieving information indicating whether the user device is compliant based on a set of compliance rules; and

generating the confirmation file based on the instructions, the confirmation file including the user interaction, an indication of whether the user device is compliant, and a digital signature from the module,

wherein the user interaction is authorized by the application based on the confirmation file indicating that the user device is compliant and that the user interaction indicates an acceptance of the agreement.


19. The system of claim 15, the stages further comprising sending the confirmation file to a server to be verified and recorded.

17. The system of claim 16, the stages further comprising sending, by the
application, the confirmation file to the server, wherein the server verifies and records the confirmation file.

20. The system of claim 15, wherein the generated confirmation file includes a code signature from the module.

20. The system of claim 15, wherein the generated confirmation file includes a code signature from the module.



Allowable Subject Matter
Claim[s] 1 – 20 are allowable, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 2 – 4, 9 – 11, 16 – 18 are objected to as being dependent upon a rejected base claim.
***A reasons for allowance are forth coming in the next subsequent office action once all remaining formal requirements have been addressed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434